I will be oput of office on DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The amendment filed 07/23/2021 has been entered. Claims 1-2, 7-9 have been amended. Claims 3-4 have been cancelled. Claims 1-2, 5-14 remain pending in this application. Applicant’s amendments to the claims have overcome each and every objection previously set forth in the Non-Final Office Action mailed 04/27/2021.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2 and 5-14 are rejected under 35 U.S.C. 103 as being unpatentable over Pearce et al. (WO 2015/082877 A1, Pub. No.: US 2017/0028098 A1 is equivalent and is cited herein), in view of Tunius (Pub. No.: US 2013/0017246 A1)
	Regarding claim 1, Pearce discloses a method for applying an adhesive composition to a skin surface of a user (abstract), the method comprising:
	Providing a light-switchable adhesive composition comprising a switchable adhesive (curable adhesive, ¶ 0043, ln. 1-5) having at least one photoinitiator (crosslinking agent, ¶ 0050, ln. 1-5), wherein a first photoinitiator is activated by visible and UV light (curing reaction initiated upon exposure to ultraviolet light, visible light, a combination thereof, ¶ 0015, ln. 3-6); 
	Applying the light-switchable adhesive composition to the skin surface of the user 
	Exposing the switchable adhesive to a visible light (¶ 0015, ln. 1-6), and switching the switchable adhesive from an application state to a wear state (¶ 0054, 1-4) by activating the first photoinitiator (¶ 0015, ln. 1-6).
	Pearce fails to disclose that the method is for removing the adhesive composition from the skin surface of the user, at least two different photoinitiators with different absorption spectra, wherein a second photoinitiator is activated by only UV light; exposing the switchable adhesive to UV light and switching the switchable adhesive from the wear state to a removal state by activating both the first photoinitiator and the second photoinitator, removing the light-switchable adhesive composition from the skin surface of the user.  
	Tunius teaches a method for removing an adhesive composition from a skin surface of a user (¶ 0002, ln. 3-5) in the same field of endeavor, the method comprising:
	A light-switchable adhesive composition comprising a switchable adhesive (¶ 0001, ln. 1-6) having at second photoinitiator activated by only UV light (photoinitiator can be UV photoinitiator, ¶ 0065),
	Exposing the switchable adhesive to UV light (¶ 0097, ln. 5-6, ¶ 0099, ln. 1-4) and switching the switchable adhesive from a wear state to a removal state by activating the second photoinitiator (¶ 0099, ln. 1-9), 
	Removing the light-switchable adhesive composition from the skin surface of the user (¶ 0099, ln. 8-9). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by Pearce such that 
	Further, as discussed above, the first photoinitiator of Pearce can be activated by visible light and UV light (¶ 0015, ln. 3-6) while the second photoinitiator of Tunius is activated by only UV light (¶ 0065). Thus, Pearce in view of Tunius provide a switchable adhesive having at least two different photoinitiators with different absorption spectra. Further, since the first photoinitiator of Pearce can be activated by visible light and UV light (¶ 0015, ln. 3-6) while the second photoinitiator of Tunius is activated by only UV light (¶ 0065), Pearce in view of Tunius provide an adhesive composition wherein the switchable adhesive is switched from an application state to a wear state by activating the first photoinitiator and not the second photoinitiator; and switching the switchable adhesive from the wear state to a removal state by activating both the first photoinitiator and the second photoinitiator. 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the switchable adhesive of Pearce such that it includes the photoinitiator of Tunius, therefore providing a switchable adhesive having at least two different photoinitiators with different absorption spectra. Doing so 
	Regarding claim 2, Pearce in view of Tunius fail to teach wherein the at least two different photoinitiators are independently selected from the group consisting of a-hydroxyketone, benzophenone, benzophenone derivatives, benzophenone/a- hydroxyketone, phenylglyoxylate, benzyldimethyl-ketal, aminoketone, acylphosphine derivatives, mono acyl phosphine (MAPO), MAPO/a-hydroxyketone, bis acyl phosphine (BAPO), BAPO dispersion, BAPO/a-hydroxyketone, phosphine oxide, metallocene, ionium salt, thioxanthone derivatives, mixture of triarylsulphonium hexafluorophosphate salts in propylene carbonate, mixture of triarylsulphonium hexafluoroantimonate salts in propylene carbonate, amphorquinone derivatives, benzil derivatives, anthraquinone derivatives, benzoin ether derivatives, polysilanes, 2- benzyl-2-(dimethylamino)-4'-morpholinobutyrophenone, 2-methyl-4'-(methylthio)-2- morpholinopropiophenone, (benzene)tricarbonylchronium, (cumene)cyclopentadienyliron(II)hexafluorophophate, dibenzosuberenone, ferrocene, methylbenzoylformate, and mixtures thereof.  
	Tunius teaches a photoinitiator that is activated by visible light and UV that is a metallocene (Titanocene of which Irgacure 784 is one example and absorbs both UV and visible spectrum, ¶ 0064, ln. 1-5) and a photoinitiator that is activated by UV such as benzophenone, benzophenone derivatives, benzil derivatives, and benzoin ether derivatives (¶ 0065). 
	Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Pearce in view of Tunius such that the at least two different photo initiators are independently selected from the group 
	Regarding claim 5, Pearce discloses providing the light-switchable adhesive composition having an adhesive polymer selected from the group consisting of acrylate polymers, acrylate copolymers, and polyurethane polymers (¶ 0017). 
	Regarding claim 6, Pearce in view of Tunius fail to teach the method comprising switching the switchable adhesive from the application state in which the light-switchable adhesive composition has a complex viscosity below 0.4 MPa s.
However, Pearce discloses that the application state exhibits a low complex viscosity (¶ 0059). It has been held that when the general conditions are disclosed in the art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233 (See MPEP §2144.05). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the application state of Pearce in view of Tunius such that it has a complex viscosity below 0.4 MPa s in order to allow the application state to conform to the anatomy and fill the gap between the skin of the user and the device being adhered (Pearce, ¶ 0005).
Absent any showing of critical or unexpected results, such limitations appear to be routine optimization within the skill of the ordinary artisan before the effective filing date of the invention are therefore prima facie obvious.
Regarding claim 7, Pearce discloses exposing the switchable adhesive to the visible and UV light (exposure to ultraviolet light, visible light, a combination thereof ¶ 0015, ln. 1-6) and increasing a complex viscosity of the light-switchable adhesive composition (the un-cured state has a low viscosity, ¶ 0059, ln. 1-4, the switchable adhesive composition is then cured, ¶ 0015, ln. 1-6, indicating an increase in viscosity and therefore increased complex viscosity). 
Regarding claim 8, Pearce discloses exposing the switchable adhesive to the visible and UV light (exposure to ultraviolet light, visible light, a combination thereof ¶ 0015, ln. 1-6) and increasing a peel force of the switchable adhesive composition to a range of 0.1 to 10 N/in (¶ 0014, ln. 3-6) which is equivalent to about 0.1 N/25mm to 10.1 N/25mm. Therefore, Pearce encompasses a level above 1 N/25mm. 
In this case where the claimed ranges “overlap or lie inside ranges disclosed in the prior art”, a prima facie case of obviousness exists (MPEP §2144.05 I.).
Regarding claim 9, Pearce in view of Tunius fail to teach the method comprising 
Tunius teaches exposing the switchable adhesive to the UV light (¶ 0099, ln. 3-4) and decreasing a peel force of the light-switchable adhesive composition (¶ 0001, ln. 1-5). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the method of Pearce in view of Tunius such that it comprises exposing the switchable adhesive to the UV light and decreasing a peel force of the light-switchable adhesive composition, as taught by Tunius in order to would allow the light-switchable adhesive to undergo a switch wherein the peel strength is reduced and the adhesive can be removed without harming the user (Tunius, ¶ 0001-¶ 0002). 
	Regarding claim 10, Pearce discloses providing the light-switchable adhesive composition having the switchable adhesive including a water absorbent material (¶ 0019, ln. 1-2). 
 	Regarding claim 11, Pearce discloses providing the switchable adhesive composition having a switchable adhesive including one or more additional components selected from the group consisting of plasticizers, oils, tackifiers, fillers, and viscosity-modifiers (e.g. gelatin, ¶ 0019; ln. 4, xantham gum, ¶ 0019, ln. 14).  
	Regarding claim 12, Pearce discloses providing the light-switchable having the switchable adhesive provided in a form of an adhesive wafer (¶ 0039, ln. 1-3). Pearce in view of Tunius fail to teach having the switchable adhesive located between a backing layer, and a release liner.  

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Pearce in view of Tunius such that the method comprises providing the light-switchable having the switchable adhesive provided in a form of an adhesive wafer having the switchable adhesive located between a backing layer, and a release liner, as taught by Tunius. Providing switchable adhesive between a backing layer and a release liner allows the switchable adhesive to be protected prior to use.  
	Regarding claim 13, Pearce discloses comprising providing the light-switchable adhesive composition having the switchable adhesive provided in the form of a wound dressing (¶ 0039, ln. 1-2).
	Regarding claim 14, Pearce discloses providing the light switchable adhesive composition having the switchable adhesive provided as a component of an ostomy device (¶ 0039, ln. 1-3), wherein the switchable adhesive is applied to a base plate of one of a one-piece ostomy appliance and a two-piece ostomy appliance (¶ 0005, ln. 1-5). 
	
Response to Arguments
Applicant's arguments filed 07/23/2021 have been fully considered but they are not persuasive. 

Applicant argues, page 7-8, that Pearce and Tunius, alone or in combination, fail to teach or suggest or provide any reason why a person having ordinary skill in the art would provide a light-switchable adhesive composition having at least two different photoinitiators with different absorption spectra. However, as discussed in the rejection above, the first photoinitiator of Pearce allows the switchable adhesive to switch from an application state to a wear state. Further, Tunius is relied upon to teach a second photoinitiator. The second photoinitiator of Tunius provides a method for removing the adhesive composition from the skin surface of the user that allows the adhesive composition to be removed while causing less localized trauma to the patient’s skin (Tunius, ¶ 0002-0004). Thus, providing two different photoinitiators allows the 
Applicant argues, page 7-8, that Pearce and Tunius, alone or in combination, fail to teach or suggest or provide any reason why a person having ordinary skill in the art would utilize a photoinitiator that is activated by visible and UV light. However, as discussed in the rejection above, the first photoinitiator disclosed by Pearce can be activated by visible and UV light which allows the switchable adhesive to switch from an application to a wear state. Further, Tunius is relied upon to teach a second photoinitiator that is activated by only UV light which allows the switchable adhesive to switch from a wear state to a removal state (see rejection above). 
Applicant argues, page 7-9, that Pearce and Tunius, alone or in combination, fail to teach or suggest or provide any reason why a person in the art would apply the light-switchable adhesive composition to the skin surface of a user and expose the switchable adhesive to switch the switchable adhesive from an application state to a wear state by activating the first photoinitiator and not the second photoinitiator. However, activating the first photoinitiator allows the switchable adhesive to switch from an application state to a wear state. It would be advantageous to not activate the second photoinitiator as the second photoinitiator taught by Tunius is activated such that the adhesive composition can be removed. 
Applicant argues, page 7-9, that Pearce and Tunius, alone or in combination, to teach or suggest or provide any reason why a person having ordinary skill in the art would then expose the switchable adhesive to UV light to switch the switchable adhesive from the wear state to a removal state by activating both the first photoinitiator . 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEAGAN NGO whose telephone number is (571) 270-
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on (571) 272-1115.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.


/MEAGAN NGO/Examiner, Art Unit 3781 
/TATYANA ZALUKAEVA/Supervisory Patent Examiner, Art Unit 3781